Filed 12/9/14 P. v. Sherrors CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064171

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD148429)

RONNIE JERMAINE SHERRORS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Louis R.

Hanoian, Judge. Affirmed.

         Steven Schorr, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney General,

Barry Carlton and Christopher P. Beesley, Deputy Attorneys General, for Plaintiff and

Respondent.
        After a retrial, a jury convicted Ronnie Jermaine Sherrors of first degree murder

(Pen. Code,1§ 187, subd. (a)). The jury also found that Sherrors committed the crime

during the commission of a robbery (§ 190.2, subd. (a)(17)). The court sentenced

Sherrors to prison for life without the possibility of parole.

        Sherrors appeals, contending the trial court erred by: (1) refusing to give the jury

a modified reasonable doubt instruction; (2) refusing to give a modified jury instruction

about accomplice testimony; and (3) admitting certain prior consistent statements of three

witnesses. Because we conclude these contentions are without merit, we also determine

Sherrors's claim of cumulative error is not well taken. Accordingly, we affirm.

                               FACTUAL BACKGROUND

                                         Prosecution

        Steven Foth was a songwriter-musician who lived in San Francisco and ran a

record store. Foth grew up in San Diego and still had close friends there, including Grace

Ko. By the late 1990's, Foth's record store's business began to decline; Foth experienced

financial problems, and by 1999, had started using crack cocaine and associating with

prostitutes. After Ko became aware of Foth's problems, she convinced him to come to

San Diego for a couple of months to stay with her and get his life back in order. In early

September 1999, Foth moved into Ko's home in Mission Hills. He was depressed and

slept a lot.




1       Statutory references are to the Penal Code unless otherwise specified.
                                              2
       On September 29, 1999, Ko let Foth borrow her Audi and cell phone. She also

gave him her Visa card so he could get gas for the car.

       Lena Hixon was a prostitute and drug dealer. Michael Washington was initially

her boyfriend and then her pimp. Washington was Sherrors's cousin and was Willard

Hall's friend. Sometime in September, Sherrors came to San Diego from Michigan to

visit. Toward the end of September, Sherrors, Washington, Hall, and Hixon stayed

together in an apartment on Wightman Street with Sherrors's other family members.

Around that same time, Washington left San Diego on vacation. Washington asked

Sherrors and Hall to keep an eye on Hixon and supervise her drug sales.

       In the early evening of September 29, 1999, Foth went to the southeast area of San

Diego to get drugs. He met Hixon and asked her for cocaine. Although Hixon initially

hesitated because she suspected Foth was an undercover police officer, she ultimately

told him she knew where to get cocaine. Hixon got into the passenger seat of Ko's Audi

and directed Foth to the Wightman Street apartment, where Sherrors and Hall were

staying.

       At the apartment, Hixon signaled for Sherrors and Hall to come out. They

emerged from the apartment and Sherrors spoke briefly with Foth, who was still sitting in

the Audi. Sherrors and Hall got into the Audi with Foth. Sherrors told Hixon they would

be right back and the three men drove off.

       At some point that night, Sherrors and Hall drove the Audi back to the Wightman

apartment. Foth did not appear to be with them. Sherrors was driving. When Hixon did

not see Foth with them, she assumed Foth was letting Sherrors and Hall use the Audi in

                                             3
exchange for drugs, a practice that is not uncommon for drug dealers. Sherrors and Hall

had Hixon get into the car and the trio drove away and entered a freeway.

       After driving for a while, Sherrors exited the freeway in a rural area and pulled

into a dark vacant lot. Sherrors and Hall got out of the car and instructed Hixon to stay

put. The men opened the trunk and Foth climbed out. It appeared that Foth's wrists were

bound. While Sherrors and Hall were struggling with Foth, Hixon got out of the car and

demanded to know what was going on. Sherrors told Hixon to be quiet. At some point,

Sherrors grabbed Hixon and struggled with her. During the struggle, he broke one of her

acrylic nails.

       Sherrors and Hall repeatedly stabbed Foth. After subduing Foth, Sherrors walked

back to Hixon, handed her the knife and ordered her to stab Foth. He threatened to kill

her if she did not participate. Hixon relented, took the knife, and stabbed Foth once.

Hixon believed that Foth was already dead. After stabbing Foth, Hixon freaked out and

dropped the knife.

       Sherrors and Hall stripped Foth naked and threw his body in the bushes.

Afterwards, Sherrors, Hall, and Hixon got back into the car and drove away. As they

were driving, Hixon noticed that Sherrors was no longer wearing his watch. It had

dropped to the ground during the struggle with Foth. As he dropped Hixon off, Sherrors

threatened to harm her children if she told anyone about what happened.

       Sherrors and Hall later tried to use Foth's ATM card. Although they had the

correct PIN, they were unable to obtain any money from Foth's bank account because the

account had insufficient funds. They also took Ko's cell phone from Foth.

                                             4
       When Sherrors returned that night to the Wightman apartment, he was wearing his

shirt inside out and backwards. The shirt appeared to have blood on it. There also

appeared to be blood on his shoes. Sherrors seemed upset and agitated. When asked

about the red stains on his shirt and shoes, Sherrors told one family member not to worry

about it and claimed to another that they were juice stains.

       Sherrors later left the apartment with a bag, which he burned in the back alley.

Shortly thereafter, a neighbor in the same apartment complex called the fire department

because her apartment was filled with smoke that smelled of burnt plastic. It smelled like

burning chemicals or burning rubber. The responding firefighters found a smoldering pile

of debris, which appeared to be a burning bag. The firefighters stomped out the remains

of the fire.

       Sherrors and Hall kept the Audi for a few days. However, after the men saw a

newscast regarding Foth's murder that mentioned the car, the Audi was burned in a

nearby alley.

       Within days after the murder, sometime in early October, Hixon went to the home

of her close friend, Eric Bazile. She was frantic and explained to Bazile and two friends

who were with him that she had gotten into some trouble and had witnessed a murder.

She told them that two men were involved in the murder and explained that they burned

the victim's car later. Bazile urged Hixon to call the police, but she refused. One of

Bazile's friends, who heard Hixon's account, contacted the police and reported what

Hixon had told them. Shortly thereafter, police arrested Hixon. While she was in jail,

she called Bazile and asked him to connect a three-way call with Sherrors and Hall.

                                             5
       A little over a month after the murder, when Washington had returned to San

Diego, he asked his friend Mikiisha Perine to store some things in her home. Later, as

Perine was preparing to move, she looked through the items Washington had brought.

Among those items were a blue purse containing Hixon's social security card, Ko's Visa

and Costco cards, Foth's ATM card, and three of Foth's business cards. Perine called Ko,

who alerted the police.

       In the late afternoon of September 30, a worker discovered Foth's naked body in a

brushy area and pointed it out to his manager, who called the police. Responding officers

determined that Foth was dead and found a number of items at the scene, including a

shirt, a pair of size eight sneakers, a Seiko wristwatch with a metal face, a broken

fingernail, and a pair of bloodstained white socks. They found an open pocketknife with

blood stains on the blade. Police also found a large bloodstain on the ground where the

blood had soaked into the dirt two inches deep, and drag marks on the ground leading

from the stain toward the fence where Foth's body had been tossed. The police

determined that a shoe print in the soil was left by a person wearing a size 12 or 13 shoe.

Sherrors wore that same shoe size.

       The autopsy showed that Foth had suffered over 80 stab wounds to his upper

chest, neck, and face. He had defensive wounds on his hands. He also sustained blunt

force trauma injuries to the head. The body tested negative for the presence of drugs.

Foth bled to death as a result of the stab wounds.

       As they investigated the burnt Audi, police found two cigarette butts on the floor

inside the car. Sherrors's DNA was on one of the cigarette butts. Police discovered that

                                             6
someone unsuccessfully attempted to use Foth's ATM card at two different locations,

including at a convenience store. Police also found that someone used Ko's cell phone to

call Washington's pager. When police arrested Sherrors and Hall, they found that

Sherrors had Washington's pager number written on a piece of paper. They also found

that Hall had Foth's class ring in his pocket.

       After her arrest, Hixon told police that she had committed the crime with two men

named Benjamin Wilson and Terrence Smallgreen and that Smallgreen had lost his watch

and left his shirt at the scene. She did not want to relate what had happened because she

was afraid Sherrors would retaliate against her and her family. Eventually, Hixon

explained to police that Sherrors and Hall killed Foth.

       In exchange for her testimony at the first trial, Hixon agreed to plead guilty to

conspiracy to sell cocaine and assault with a deadly weapon. Under the terms of the plea

agreement, Hixon was sentenced to 12 years in state prison and ended up serving 10

years three months. At the time of Sherrors's retrial, she had been released from prison

and was no longer on parole.

                                           Defense

       Testifying on his own behalf, Sherrors denied stabbing and killing Foth. He said

he took a bus to San Diego to visit family members, including Jimmie Washington

(Jimmie). After arriving in San Diego, Sherrors met Michael Washington, Hall, and

Hixon. Michael Washington told him he was selling crack and Hixon was his girlfriend.

Sherrors later learned she was a prostitute and Washington was her pimp, but he never

knew she also was selling drugs.

                                                 7
         When Washington left town for two or three weeks in late September, Hixon did

not go along; however, Washington never put Sherrors and Hall in charge of her.

Sherrors saw Hixon at the apartment every day, but he was not keeping an eye on her.

While Washington was away, she was mainly hanging out with Hall, and occasionally

with Jimmie, with whom she had a sexual relationship. Sherrors also had sex with her

when Washington was out of town, twice before and once after September 29.

         Sherrors could not recall the first thing he did on September 29, but he was most

likely in the apartment during the day, then back and forth between it and Latrina

Sherrors's (his sister) apartment downstairs in the evening. He did not recall coming in

later that night and was not sure if he was wearing a white shirt backwards. He could

have been playing basketball, since he played regularly, but he did not know if he played

that evening. He never called Washington, either that night or any other time. Sherrors

said the watch found at the scene of Foth's death was not his.

         A "smoker rental" is a transaction where an addict trades the temporary use of a

car in exchange for cocaine for a period of time which can vary from two hours to 10

days. Sherrors saw Hixon, Michael, and Jimmie with smoker rentals, and there was

always a "rental" of some sort available within two days of when he arrived in San

Diego.

         Hixon had the black Audi when it showed up in the neighborhood in late

September. Sherrors did not initially ask where it came from, but he later asked Jimmie,

who said it belonged to Hixon's mom. The car was there for a few days. Because it was

a rental car, Sherrors was in it several times, as were various other people, including Hall,

                                              8
Hixon, and Leticia. Sherrors admitted lying to police during the investigation when they

asked him whether he had ever been in the Audi. He admitted that he had actually been

in that car.

       Sherrors overheard Hixon and Jimmie talking about the murder. Hixon said the

man who was killed was a regular customer. Although neither ever directly said what

occurred, Sherrors thought Jimmie was upset with Hixon because they wanted some

money and were trying to rob Foth, but he was broke. Sherrors testified he had nothing

to do with Foth's murder.

       Sherrors also presented evidence in an attempt to impeach the testimony of his

sister who testified for the prosecution. He tried to establish that his sister was a liar.

                                        DISCUSSION

       Sherrors contends the court erred in failing to give two pinpoint instructions and

admitting hearsay testimony from three separate witnesses. We reject these contentions.

                                               I

                                   JURY INSTRUCTIONS

                            A. Standard of Review and the Law

       We review a claim of instructional error de novo. (People v. Posey (2004) 32
Cal. 4th 193, 218.) "Review of the adequacy of instructions is based on whether the trial

court 'fully and fairly instructed on the applicable law.' " (People v. Ramos (2008) 163
Cal. App. 4th 1082, 1088.) In determining whether error has been committed in giving

jury instructions, we consider the instructions as a whole and assume jurors are intelligent

persons, capable of understanding and correlating all jury instructions which are given.

                                               9
(Ibid.) " 'Instructions should be interpreted, if possible, so as to support the judgment

rather than defeat it if they are reasonably susceptible to such interpretation.' " (Ibid.)

"The crucial assumption underlying our constitutional system of trial by jury is that jurors

generally understand and faithfully follow instructions." (People v. Mickey (1991) 54
Cal. 3d 612, 689, fn. 17.)

       Generally, the trial court is required to instruct the jury on the general principles of

law that are closely and openly connected with the evidence and that are necessary to the

jury's understanding of the case. (People v. Barker (2001) 91 Cal. App. 4th 1166, 1172.)

It also has a duty to refrain from giving incorrect instructions or instructions on principles

of law that are irrelevant and that would have the effect of confusing the jury or relieving

it from making findings on the relevant issues. (Ibid.; see People v. Smithey (1999) 20
Cal. 4th 936, 976-977, fn. 7.)

                              B. Reasonable Doubt Instruction

       The trial court instructed the jury regarding reasonable doubt, using the standard

CALCRIM No. 220 instruction:

           "The fact that a criminal charge has been filed against the defendant
           is not evidence that the charge is true. You must not be biased
           against the defendant just because he has been arrested, charged with
           a crime, or brought to trial.

           "A defendant in a criminal case is presumed to be innocent. This
           presumption requires that the People prove the defendant guilty
           beyond a reasonable doubt. Whenever I tell you that the People
           must prove something, I mean they must prove it beyond a
           reasonable doubt.

           "Proof beyond a reasonable doubt is proof that leaves you with an
           abiding conviction that the charge is true. The evidence need not

                                              10
          eliminate all possible doubt because everything in life is open [to]
          some possible or imaginary doubt.

          "In deciding whether the People have proved their case beyond a
          reasonable doubt, you must impartially compare and consider all the
          evidence that was received throughout the entire trial. Unless the
          evidence proves the defendant guilty beyond a reasonable doubt, he
          is entitled to an acquittal and you must find him not guilty."

       During the jury instruction conference, Sherrors's trial counsel requested that the

court provide a modified instruction, which would have altered the last sentence of the

given instruction with language from the former CALJIC No. 2.90 instruction: "It is not

a mere possible doubt; because everything relating to human affairs is open to some

possible or imaginary doubt. It is that state of the case which, after the entire comparison

and consideration of all the evidence, leaves the minds of the jurors in that condition that

they cannot say they feel an abiding conviction to an evidentiary certainty of the truth of

the charge. In other words, you must find the defendant not guilty unless you are

reasonably persuaded to a near certainty of the truth of the charge."

       In the alternative, Sherrors's trial counsel requested the court provide what

Sherrors refers to as the federal pattern instruction on reasonable doubt instead of the

CALCRIM version. This version states:

          "The law presumes a defendant to be innocent of crime. Thus a
          defendant, although accused, begins the trial with a 'clean slate' --
          with no evidence against him. And the law permits nothing but legal
          evidence presented before the jury to be considered in support of any
          charge against the accused. So the presumption of innocence alone
          is sufficient to acquit a defendant, unless the jurors are satisfied
          beyond a reasonable doubt of the defendant's guilt after careful and
          impartial consideration of all the evidence in the case.



                                             11
          "It is not required that the government prove guilt beyond all
          possible doubt. The test is one of reasonable doubt. A reasonable
          doubt is a doubt based upon reason and common sense--the kind of
          doubt that would make a reasonable person hesitate to act. Proof
          beyond a reasonable doubt must, therefore, be proof of such a
          convincing character that a reasonable person would not hesitate to
          rely and act upon it in the most important of his own affairs.

          "The jury will remember that a defendant is never to be convicted on
          mere suspicion or conjecture.

          "The burden is always upon the prosecution to prove guilt beyond a
          reasonable doubt. This burden never shifts to a defendant; for the
          law never imposes upon a defendant in a criminal case the burden or
          duty of calling any witnesses or producing any evidence.

          "So if the jury, after careful and impartial consideration of all the
          evidence in the case, has a reasonable doubt that a defendant is
          guilty of the charge, it must acquit. If the jury views the evidence in
          the case as reasonably permitting either of two conclusions--one of
          innocence, the other of guilt--the jury should of course adopt the
          conclusion of innocence."

       The trial court declined to provide either the modified instruction or the federal

version regarding reasonable doubt. Sherrors contends it was reversible error for the trial

court to refuse to do either. He further argues his requested instructions were akin "to a

request for a pinpoint instruction focusing the jury's attention on the relationship between

the reasonable doubt standard of proof and the defense theory that evidentiary certainty

was impossible under the circumstances" of this case. Put differently, Sherrors did not

link his request for a modified reasonable doubt instruction or for the federal instruction

to any specific evidence or defense theory. Instead, he argues a modified instruction was

necessary because the prosecution's evidence was weak and its witnesses unbelievable.

Sherrors, however, does not argue that the instruction regarding reasonable doubt


                                             12
provided to the jury was an incorrect statement of law or misinformed the jury. Indeed,

he could not make a colorable argument on either ground. The trial court merely

provided the jury with the pattern instruction regarding reasonable doubt. (See

CALCRIM No. 220.)

       Sherrors cites a litany of cases discussing reasonable doubt and the need for

pinpoint instructions. Nevertheless, none of the cases on which he relies addresses the

specific issue presented here. The court gave the appropriate CALCRIM instruction on

reasonable doubt, but the defendant argues it should have been modified to focus the jury

on the weakness of the prosecution's evidence. Our independent research has not

uncovered a case that supports this principle. In other words, we find no authority that a

modified reasonable doubt instruction is needed simply because a defendant generally

argues the prosecution's evidence is weak.

       We, however, acknowledge that there are instances in which a pinpoint instruction

involving reasonable doubt is appropriate. For example, in People v. Sears (1970)

2 Cal. 3d 180 (Sears), our Supreme Court provided an illustration of a pinpoint instruction

that related the reasonable doubt standard to the defense theory. There, the defendant

was prosecuted for first degree murder under both felony murder and premeditation and

deliberation theories. (Id. at pp. 184-185, 189.) As to the latter theory, the defense

requested the court instruct the jury as follows:

          "In determining whether in regard to premeditation and deliberation
          reasonable doubt exists, as that term has been previously defined,
          you may consider any of the following evidence:

          "1. The lack of motive;

                                             13
            "2. The defendant's prior relationship with the child;

            "3. The defendant's prior consumption of alcoholic beverage;

            "4. The presence of the defendant at King's Tavern immediately
            prior to his going to the scene;

            "5. The defendant's parking of his vehicle in sight on Merriman
            Avenue prior to entry of the cottage;

            "6. Any other evidence tending to prove reasonable doubt." (Id. at
            pp. 189-190.)

         Thus, the defense requested a pinpoint instruction calling the jury's attention to the

evidence that it could specifically consider in determining the existence of reasonable

doubt.

         Our high court observed that when a trial court gives the statutorily prescribed

definition of reasonable doubt, no other instruction need be given to define reasonable

doubt. (Sears, supra, 2 Ca1.3d at p. 190.) However, the court also explained that the

defendant has the right "to an instruction that directs attention to evidence from a

consideration of which a reasonable doubt of his guilt could be engendered." (Ibid.)

Therefore, the Supreme Court held that the trial court erred by failing to provide the

proffered pinpoint instruction. (Ibid.)

         Here, unlike the defendant in Sears, Sherrors did not ask for a pinpoint instruction

relating reasonable doubt to any of the evidence presented at trial. Instead, he argues a

pinpoint instruction was needed to underscore the weakness of the prosecution's case.

We find no authority requiring a trial court to provide such a pinpoint instruction under

the circumstances presented here. Section 1096a declares that when the statutory

                                               14
definition of reasonable doubt is given no other instruction need be provided further

defining reasonable doubt. (See § 1096a; Sears, supra, 2 Ca1.3d at p. 190.) This is

precisely how the court instructed the jury here. Sherrors did not request an instruction

that directed "attention to evidence from a consideration of which a reasonable doubt of

his guilt could be engendered." (See ibid.) As such, no further instruction regarding

reasonable doubt was required. The trial court did not error.

                                C. Accomplice Instruction

       During the jury instruction conference, Sherrors proposed a modification of the

accomplice witness instructions. He argued that the standard instruction lowered the

prosecutor's burden of proof because it allowed the jury to find him guilty if, despite

Hixon's alleged lack of credibility, the jury found slight corroboration of her testimony.

Sherrors proposed that the court instruct the jury that the corroborating or supportive

evidence had to not only connect him to the commission of the crime, but also had to

satisfy the jury that the accomplice was telling the truth. The court declined to alter the

accomplice witness instruction, and instead, instructed the jury under CALCRIM No.

335:

          "If the crime of murder was committed and the murder was
          committed during the commission of a robbery, then Lena Hixon
          was an accomplice to those crimes.

          "You may not convict Ronnie Sherrors of murder or find the special
          circumstance of murder during the commission of a robbery true
          based on the statement or testimony of an accomplice alone. You
          may use the statement or testimony of an accomplice to convict the
          defendant only if:



                                             15
          "1. The accomplice's statement or testimony is supported by other
          evidence that you believe;

          "2. That supporting evidence is independent of the accomplice's
          statement or testimony; AND

          "3. That supporting evidence tends to connect the defendant to the
          commission of the crime.

          "Supporting evidence, however, may be slight. It does not need to
          be enough, by itself, to prove that the defendant is guilty of the
          charged crime, and it does not need to support every fact mentioned
          by the accomplice in the statement or about which the witness
          testified. On the other hand, it is not enough if the supporting
          evidence merely shows that a crime was committed or the
          circumstances of its commission. The supporting evidence must
          tend to connect the defendant to the commission of the crime.

          "Any statement or testimony of an accomplice that tends to
          incriminate the defendant should be viewed with caution. You may
          not, however, arbitrarily disregard it. You should give that statement
          or testimony the weight you think it deserves after examining it with
          care and caution and in the light of all the other evidence."2

       Sherrors contends the unmodified instruction violated his due process rights

because it permitted the jury to accept Hixon's testimony on only slight corroboration.

He asserts that the jury should have been required to find that the supportive evidence

rendered Hixon's testimony credible.3 We disagree.




2      The court provided the jury with the same instruction as to accomplice witness
testimony supporting the robbery special circumstance allegation.
3      Sherrors asked the court to strike the line in CALCRIM No. 335: "Supporting
evidence, however, may be slight." He also asked that the court modify an additional
sentence in the instruction to read: "The supporting evidence must tend to connect the
defendant to the commission of the crime in such a way that you are reasonably satisfied
that the accomplice is telling the truth." (Suggested modification in italics).

                                            16
       Section 11114 establishes the requirement that the jury find an accomplice

witness's testimony corroborated by other independent evidence that tends to connect the

defendant with the commission of the offense. The corroborating evidence may be slight

and entirely circumstantial, and it does not have to establish every element of the charged

crimes. (People v. Hayes (1999) 21 Ca1.4th 1211, 1271.) The purpose of the

corroboration is to ensure that what the accomplice witness states as to the defendant's

involvement in the crime is, to a certain extent, independently verifiable. (People v.

Fauber (1992) 2 Cal. 4th 792, 834-835; People v. Szeto (1981) 29 Cal. 3d 20, 27.)

Nevertheless, the supportive evidence does not need to corroborate every facet of the

accomplice's testimony. (Ibid.; see People v. Alcala (1984) 36 Cal. 3d 604, 624, fn. 10

[no need for independent support for each fact accomplice testifies to].)

       Here, the court's instructions to the jury regarding accomplice testimony was

consistent with the controlling law. The instructions identified Hixon as an accomplice

and directed the jury to view her testimony implicating Sherrors with caution. If the jury

was going to rely on Hixon's testimony to convict Sherrors, the instruction required that

the jury had to find independent evidence that both connected Sherrors to the commission

of the crime and corroborated Hixon's testimony.



4     Section 1111 provides: "A conviction cannot be had upon the testimony of an
accomplice unless it be corroborated by such other evidence as shall tend to connect the
defendant with the commission of the offense; and the corroboration is not sufficient if it
merely shows the commission of the offense or the circumstances thereof. An
accomplice is hereby defined as one who is liable to prosecution for the identical offense
charged against the defendant on trial in the cause in which the testimony of the
accomplice is given."
                                            17
       Without the benefit of any authority to support his position, Sherrors now

contends the trial court had to instruct the jury that the corroborating evidence needed to

show that Hixon was a truthful accomplice. Put differently, Sherrors asserts that the

corroborating evidence had to establish Hixon was completely credible. There exists no

such requirement. As our Supreme Court has repeatedly pointed out, the supportive

evidence does not have to corroborate every fact to which the accomplice testifies.

(People v. Szeto, supra, 29 Ca1.3d at p. 27; People v. Alcala, supra, 36 Cal.3d at p. 624,

fn. 10.) Therefore, the accomplice witness instruction the trial court gave the jury was a

correct statement of law.

       Moreover, the language of section 1111 states that evidence must "tend to connect

the defendant with the commission of the offense," but does not include the additional

language Sherrors suggests was necessary -- specifically, that the evidence had to connect

him to the crime in such a way so as to reasonably satisfy the jury that Hixon was telling

the truth. We cannot read more into the statutory requirement than expressly set forth by

the Legislature. (See People v. Morse (2004) 116 Cal. App. 4th 1160, 1165 ["Our task is

to give [the statute] the meaning expressed, for '[i]f the words of the statute are clear, the

court should not add to or alter them to accomplish a purpose that does not appear on the

face of the statute or from its legislative history' "]; People v. Sharp (2003) 112
Cal. App. 4th 1336, 1342 [judicial function is to ascertain what is in the terms and

substance of the statute, not to insert what has been omitted].)

       Finally, Sherrors overlooks the fact the court instructed the jury regarding the

credibility of witnesses in general, providing the form CALCRIM No. 226 instruction:

                                              18
"You alone must judge the credibility or believability of the
witnesses. In deciding whether testimony is true and accurate, use
your common sense and experience. You must judge the testimony
of each witness by the same standards, setting aside any bias or
prejudice you may have.

"You may believe all, part, or none of any witness's testimony.
Consider the testimony of each witness and decide how much of it
you believe. In evaluating a witness's testimony, you may consider
anything that reasonably tends to prove or disprove the truth or
accuracy of that testimony. Among the factors that you may
consider are:

"How well could the witness see, hear, or otherwise perceive the
things about which the witness testified?

"How well was the witness able to remember and describe what
happened?

"What was the witness's behavior while testifying?

"Did the witness understand the questions and answer them directly?

"Was the witness's testimony influenced by a factor such as bias or
prejudice, a personal relationship with someone involved in the case,
or a personal interest in how the case is decided?

"What was the witness's attitude about the case or about testifying?

"Did the witness make a statement in the past that is consistent or
inconsistent with his or her testimony?

"How reasonable is the testimony when you consider all the other
evidence in the case?

"Did other evidence prove or disprove any fact about which the
witness testified?

"Did the witness admit to being untruthful?

"What is the witness's character for truthfulness?

"Has the witness been convicted of a felony?

                                  19
          "Has the witness engaged in conduct that reflects on his or her
          believability?

          "Was the witness promised immunity or leniency in exchange for his
          or her testimony?

          "Do not automatically reject testimony just because of
          inconsistencies or conflicts. Consider whether the differences are
          important or not. People sometimes honestly forget things or they
          make mistakes about what they remember. Also, two people may
          witness the same event yet see or hear it differently.

          "If the evidence establishes that a witness's character for truthfulness
          has not been discussed among the people who know him or her, you
          may conclude from the lack of discussion that the witness's character
          for truthfulness is good.

          "If you do not believe a witness's testimony that he or she no longer
          remembers something, that testimony is inconsistent with the
          witness's earlier statement on that subject.

          "If you decide that a witness deliberately lied about something
          significant in this case, you should consider not believing anything
          that witness says. Or if you think the witness lied about some things
          but told the truth about others, you may simply accept the part that
          you think is true and ignore the rest."

       As such, the jury was thoroughly instructed regarding evaluating a witnesses's

credibility. Sherrors's primary argument that the accomplice instruction should have

been modified is based on his belief that Hixon was not a believable witness. However,

the court sufficiently instructed the jury as to the need for other evidence to corroborate

Hixon's testimony about Sherrors as well as detailing how the jury was to evaluate

witness credibility. We are confident the jury could understand and correlate these

instructions and properly apply them. (See People v. Ramos, supra, 163 Cal.App.4th at

p. 1088.) We therefore determine there was no error.

                                             20
                                               II

                                   HEARSAY EVIDENCE

                            A. Standard of Review and the Law

       Sherrors challenges the trial court's admission of certain prior consistent

statements from three witnesses. Generally, a prior statement that is consistent with trial

testimony is inadmissible hearsay if offered to support the trial testimony. (Evid. Code,

§§ 791, 1236; People v. Riccardi (2012) 54 Ca1.4th 758, 802.) However, an exception to

this rule applies if there has been a claim that a witness's trial testimony "is recently

fabricated or is influenced by bias or other improper motive, and the [prior consistent]

statement was made before the bias, motive for fabrication, or other improper motive is

alleged to have arisen." (Evid. Code, § 791, subd. (b).) Under such circumstances, the

prior consistent statement is relevant to establish that the current statement is truthful.

       We review the trial court's decision to admit prior consistent statements for an abuse

of discretion. (People v. Waidla (2000) 22 Cal. 4th 690, 725 (Waidla).)

                             B. Douglas Griffey's Testimony5

       Douglas Griffey was five years old at the time of Foth's murder and lived with his

parents at the Wightman Street apartment. One evening, he recalled seeing Sherrors

come home with blood on his shirt and shoes. When Griffey asked Sherrors what was on

his shirt, Sherrors responded that it was juice. Sherrors changed his clothes and then left

the apartment again. Sometime thereafter, Griffey recalled Sherrors burning a car.


5     Griffey testified at Sherrors's first trial. His testimony from the first trial was
admitted at Sherrors's retrial.
                                              21
       During cross-examination, defense counsel asked Griffey about a conversation he

had with a defense investigator the Friday before he testified in which he talked about

things he remembered. As cross-examination proceeded, counsel asked Griffey about

specific things he and the defense investigator talked about. Griffey gave an account of

several improbable facts, including that he watched Sherrors and others stab and kill the

victim in the back alley; saw the killers hack the victim's body into pieces with a ninja

sword and toss the victim's limbs into the trash; and witnessed the murderers blow up the

car with a bomb and then dump the car pieces into the garbage.

       In response to Griffey's trial testimony, the prosecutor asked to introduce Griffey's

prior statement to a police officer. The prosecutor argued that Griffey's trial testimony

could be construed as recently fabricated. This was underscored by the fact that Griffey

had allegedly related his fantastical tale for the first time to the defense investigator in the

week prior to his testimony. The court agreed that the cross-examination raised an

inference that Griffey was fabricating his trial testimony and therefore ruled that Griffey's

prior consistent statement was admissible. Accordingly, the prosecutor introduced

testimony from a police officer who assisted in securing the Wightman Street apartment

when officers arrested Sherrors about two weeks after the murder. The officer explained

that while she was at the apartment, Griffey spontaneously told her that he had seen

Sherrors come home with blood on his shirt.6




6     Although prior consistent statements are generally admissible for their truth
(People v. Crew (2003) 31 Ca1.4th 822, 849-850), the trial court gave the jury a limiting
                                              22
       Sherrors maintains that Griffey's spontaneous statement to the police officer did

not qualify as a prior consistent statement because there was no insinuation or implication

at trial that he had recently fabricated his testimony. We disagree. The first time Griffey

recounted the incredible story that he personally witnessed Sherrors stab and chop the

victim into pieces and blow up a car was as the defense cross-examined him about what

he had related to the defense investigator the week before he testified. Thus, we agree

with the trial court that the cross-examination raised a reasonable inference that Griffey's

quite different trial account was recently fabricated, either by Griffey or by someone

coaching him. (Evid. Code, § 791, subd. (b).) We are satisfied the trial court did not

abuse its discretion when it permitted the prosecutor to introduce Griffey's prior

statement to the police officer, which was consistent with his trial testimony that he saw

Sherrors with blood on his shirt. (See Waidla, supra, 22 Ca1.4th at p. 725.)

                              C. Latrina Sherrors's Testimony

       Latrina Sherrors is Sherrors's sister. At the time of the murder, she lived in Long

Beach and had come to San Diego when Sherrors came to visit from Michigan. She was

staying at the Wightman Street apartment. At trial, Latrina testified that she recalled the

watch Sherrors wore around the time of the murder and she identified that watch, which

police recovered from the crime scene, in court. She also recalled an evening when

Sherrors came home and had red stains on his shirt and shoes. She noted that he acted

strangely that evening. Sherrors went into the bedroom and took the shirt and shoes off.


instruction that this evidence was not to be taken for its truth but for the purpose of
evaluating Griffey's credibility.
                                             23
When Latrina asked Sherrors about the red on his clothes, he snapped at her, "Shut the

fuck up." Later that evening, Latrina saw Sherrors leave the apartment with a white bag.

         On cross-examination, the defense elicited that Latrina harbored animosity toward

Sherrors and his side of the family. Even though he was her brother, she testified that she

believed Sherrors should go to prison. She also explained that she was on the

prosecutor's side. The defense also asked Latrina about hearing voices and hallucinating

and whether she made answers up and told stories. Latrina denied hallucinating and

lying.

         In response to Latrina's cross-examination, the prosecutor moved to admit prior

statements Latrina made to friends in the days after the murder as well as statements she

made to a detective a few weeks later. The prosecutor argued that the defense had

insinuated during cross-examination that Latrina had a motive to lie and that she was

colluding with the District Attorney's Office. Therefore, her statements to others before

the District Attorney's Office became involved were admissible as prior consistent

statements. Sherrors objected, arguing that Latrina had, at all times, fabricated and lied

about what happened. The court agreed with the prosecution, finding that cross-

examination had raised an inference that Latrina harbored animosity toward her brother

and was willing to fabricate her testimony to assist the prosecution. Therefore, the court

permitted the prosecutor to introduce her prior consistent statements.

         The prosecution then offered evidence of Latrina's prior consistent statement as

follows. Within days after the murder, when Latrina returned to Long Beach, she told

two of her closest friends that she had seen her brother come home one evening with

                                              24
blood on his shirt and shoes. About three weeks later, a detective interviewed Latrina

and asked her to describe her brother's watch. After she described it, the detective

showed her a picture of the watch police recovered at the crime scene. Latrina identified

it as belonging to Sherrors. Latrina also told the detective about having seen blood on

Sherrors's shirt and shoes. A week later, the detective brought the watch to Latrina and

she identified it as Sherrors's.

       Here, Sherrors insists that Latrina's animosity toward him and his family predated

her conversations with her friends and the detective. Therefore, he asserts that her

statements to those individuals did not qualify as prior consistent statements because the

bias or motive for fabrication already existed when she spoke with them. We are not

persuaded.

       We reiterate that in reviewing alleged errors regarding the admission of evidence,

we adopt the deferential abuse of discretion standard. (See Waidla, supra, 22 Ca1.4th at

p. 725.) "While the concept 'abuse of discretion' is not easily susceptible to precise

definition, the appropriate test has been enunciated in terms of whether or not the trial

court exceeded ' "the bounds of reason, all of the circumstances before it being

considered. . . ." ' " (Troxell v. Troxell (1965) 237 Cal. App. 2d 147, 152.) "A decision

will not be reversed merely because reasonable people might disagree. 'An appellate

tribunal is neither authorized nor warranted in substituting its judgment for the judgment

of the trial judge.' [Citations.] In the absence of a clear showing that its decision was

arbitrary or irrational, a trial court should be presumed to have acted to achieve legitimate



                                             25
objectives and, accordingly, its discretionary determinations ought not be set aside on

review." (People v. Preyer (1985) 164 Cal. App. 3d 568, 573-574.)

       Here, we have the benefit of the trial court explaining its decision after observing

the cross-examination of Latrina: "I think the insinuation has been presented that she was

– that she was not truthful certainly as part but also that she was hallucinating, that she

was creating with motive to actually create the testimony because she doesn't like Mr.

Sherrors and that she would be as a representative of the team willing to – to fabricate or

create testimony. [¶] And therefore, that places her entire testimony into the – into the

realm of a fabrication, and she can be rehabilitated with prior consistent statements on

those factors." Thus, the trial court believed the cross-examination effectively suggested

Latrina would create testimony because she: (1) disliked Sherrors; (2) wanted to help the

prosecution; and (3) was hallucinating. Here, Sherrors only argues that Latrina had

motivation to lie prior to testifying at trial because she harbored animosity against

Sherrors. However, as the trial court noted, the defense attorney provided three reasons

why Latrina was fabricating her testimony, two of which would not have supported

Sherrors's argument that Latrina had motive to lie prior to testifying at trial. In making

the prior consistent statements to her friends about what she had witnessed, Latrina could

not have been motivated to help the prosecution because she was unaware, at that time,

the prosecution was proceeding against Sherrors. Moreover, the implication that

Latrina's trial testimony was created or somehow influenced by her hallucinations also

opened the door for the prosecution to rehabilitate Latrina with prior consistent

statements. (See People v. Noguera (1992) 4 Cal. 4th 599, 629 (Noguera) ["[A] prior

                                             26
consistent statement is admissible as long as the statement is made before the existence of

any one of the motives that the opposing party expressly or impliedly suggests may have

influenced the witness's testimony."].)

       Against this backdrop, we cannot say the trial court's decision to admit Latrina's

prior consistent statements was arbitrary or irrational. (See People v. Preyer, supra, 164

Cal.App.3d at pp. 573-574.) As such, we determine the trial court did not abuse its

discretion.

                                  D. Hixon's Testimony

       Hixon testified that she told her friend Eric Bazile about the murder and that he

encouraged her to contact the police. She did not want to talk to the police because she

was afraid of what Sherrors might do to her or her family. When she was arrested and

spoke with police, she fabricated who was involved in the murder. After her arrest, she

called Bazile from jail and revealed that Sherrors and Hall were the killers. Eventually,

she told the police that Sherrors and Hall were the murderers.

       During cross-examination, the defense pointed out that Hixon had lied to police in

her initial interviews. The defense also asked her extensively about the plea agreement

she made with the prosecution. Specifically, the defense asked Hixon about her strong

motivation to avoid a life sentence in prison and how her plea agreement ensured she

would only serve a relatively short determinate term.

       Given the defense effort to show that Hixon was motivated to lie and fabricate

based on her plea agreement, the prosecutor moved to admit Hixon's statements to Bazile

when she called him from jail and identified Sherrors and Hall as the murderers. Sherrors

                                            27
objected. He argued that there was never any insinuation through cross-examination that

Hixon recently fabricated her testimony. Instead, he urged that since the commission of

the murder, Hixon had consistently lied about the identity of the murderers. Therefore,

he argued that her statements to Bazile after her arrest did not qualify as prior consistent

statements because they did not predate her motivation to lie or fabricate.

       The court granted the prosecutor's motion. Bazile then testified that after Hixon

was arrested, she called him from jail and asked him to make a three-way call to the

Wightman Street apartment where Sherrors and Hall were staying. Hixon revealed that

Sherrors and Hall were the murderers.

       Here, Sherrors contends Hixon had a motivation to lie since her arrest. In

addition, although he acknowledges her later plea agreement could be new motivation to

fabricate, he asserts that the cross-examination did not raise an inference that her plea

agreement created a new incentive to fabricate. We disagree.

       A prior consistent statement is admissible "if it was made before the existence of

any one or more of the biases or motives that," according to the defense's "express or

implied charge, may have influenced the witness's testimony." (Noguera, supra,

4 Ca1.4th at p. 629.) Sherrors contends that the prosecutor brought up Hixon's plea

agreement on direct examination and that the defense questions about it did not raise an

implied charge that the plea agreement influenced her testimony. While the prosecutor

did indeed ask Hixon to explain that she entered a plea agreement in which she ended up

serving over 10 years in state prison, the prosecutor did not inquire about the possible

prison exposure Hixon faced prior to her plea. Sherrors explored this in cross-

                                             28
examination: the defense elicited that Hixon faced a possible life sentence without the

possibility of parole; explored her fear of going to prison for the rest of her life; and

pointed out that under the terms of the plea agreement, which required her to tell the

truth, she was able to avoid a more severe punishment. This questioning raised an

implied charge that the plea agreement was a strong motivator, over and above the initial

arrest, for Hixon to fabricate. " 'The mere asking of questions may raise an implied

charge of an improper motive.' " (Id. at p. 630, quoting People v. Bunyard (1988) 45
Cal. 3d 1189, 1209 [defense counsel's cross-examination strongly implied that the

witness's testimony for the prosecution had been fabricated or influenced by a motive to

avoid incarceration].)

       On this record, we are satisfied the trial court did not abuse its discretion in

admitting prior consistent statements of Hixon.

                                              III

                                  CULMULATIVE ERROR

       Sherrors contends the cumulative effect of the asserted errors rendered caused a

miscarriage of justice affecting the trial's outcome and necessitating reversal of the

judgment. Because we hold no errors exist, this cumulative error argument necessarily

fails. (See People v. McWhorter (2009) 47 Cal. 4th 318, 377 [no cumulative effect of

errors when no error]; People v. Butler (2009) 46 Cal. 4th 847, 885 [rejecting cumulative

effect claim when court found "no substantial error in any respect"].)




                                              29
                                DISPOSITION

    The judgment is affirmed.




                                              HUFFMAN, J.

WE CONCUR:


          BENKE, Acting P. J.


              McDONALD, J.




                                    30